Citation Nr: 1742310	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensably disabling prior to May 21, 2012, and as 10 percent disabling beginning on May 21, 2012.

2.  Entitlement to an effective date earlier than May 21, 2012 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Candice L. Bennett, Agent


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in February 2012 and August 2012 by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The February 2012 rating decision granted service connection for PTSD and assigned a 50 percent rating effective December 7, 2006, and granted service connection for bilateral hearing loss and assigned a noncompensable rating effective December 7, 2006.  The Veteran appealed the ratings assigned for each disability.  Thereafter, in the August 2012 rating decision the RO granted a 10 percent rating for bilateral hearing loss, effective May 21, 2012, and assigned a 100 percent rating for PTSD, effective May 21, 2012.  The Veteran appealed the effective date assigned for the 100 percent rating for PTSD.

Although in his VA Form 9 the Veteran requested a Board hearing, in an October 2016 written statement the Veteran withdrew his hearing request.  As such, the hearing request is considered withdrawn.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensably disabling prior to May 21, 2012, and as 10 percent disabling beginning on May 21, 2012, and entitlement to an effective date earlier than May 21, 2012 for the assignment of a 100 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensably disabling prior to May 21, 2012, and as 10 percent disabling beginning on May 21, 2012.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an effective date earlier than May 21, 2012 for the assignment of a 100 percent rating for PTSD.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA in October 2016, has withdrawn this appeal.  Such withdrawal is effective the date the letter was received.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.









	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the issue of entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensably disabling prior to May 21, 2012, and as 10 percent disabling beginning on May 21, 2012, is dismissed.

The appeal of the issue of entitlement to an effective date earlier than May 21, 2012 for the assignment of a 100 percent rating for PTSD is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


